In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00475-CV

LARRY JOE MORGAN, Appellant                 §     On Appeal from the 48th District
                                                  Court
V.                                          §
                                                  of Tarrant County (048-306563-19)
GOVERNOR GREG ABBOTT, JUDGE                 §
GEORGE GALLAGHER, DAVID C.                        April 30, 2020
HAGERMAN, BENSON VARGHESE,                  §
SHAREN WILSON, WILLIAM STANLEY                    Per Curiam
HARRIS, JUSTICE JAMES T. CAMPBELL,
JUSTICE MACKEY HANCOCK, JUSTICE
PATRICK A. PIRTLE, JUDGE JOHN P.
CHUPP, LISA MORTON, AND,
WALWORTH BURGE, M.D., Appellees


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Larry Joe Morgan shall pay all of the costs of

this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM